ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that ALAN K. MARCUS of CORAL GABLES, FLORIDA, who was admitted to the bar of this State in 1980, having pleaded guilty to a federal indictment for wire fraud, in violation of 18 U.S.C.A. 1343, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that ALAN K. MARCUS is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court, and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appro*277priate to gain possession and control of the legal files, records, practice and trust assets of ALAN K. MARCUS, wherever situate, pending further Order of this Court, and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ALAN K. MARCUS, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that ALAN K. MARCUS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.